Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150206                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JENNY N. GLAUBIUS,                                                                                        Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150206
                                                                    COA: 318750
                                                                    Macomb CC Family Division:
                                                                    2012-004307-DM
  JOHN A. GLAUBIUS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 16, 2015
           t1013
                                                                               Clerk